Name: Commission Regulation (EC) No 538/2000 of 13 March 2000 amending Regulation (EC) No 1599/97 laying down detailed rules for the application of the system of minimum import prices for certain soft fruits originating in Bulgaria, Hungary, Poland, Romania, Slovakia, the Czech Republic, Estonia and Lithuania and repealing Regulations (EEC) No 1226/92 and (EC) No 2479/96
 Type: Regulation
 Subject Matter: prices;  plant product;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|32000R0538Commission Regulation (EC) No 538/2000 of 13 March 2000 amending Regulation (EC) No 1599/97 laying down detailed rules for the application of the system of minimum import prices for certain soft fruits originating in Bulgaria, Hungary, Poland, Romania, Slovakia, the Czech Republic, Estonia and Lithuania and repealing Regulations (EEC) No 1226/92 and (EC) No 2479/96 Official Journal L 065 , 14/03/2000 P. 0011 - 0013COMMISSION REGULATION (EC) No 538/2000of 13 March 2000amending Regulation (EC) No 1599/97 laying down detailed rules for the application of the system of minimum import prices for certain soft fruits originating in Bulgaria, Hungary, Poland, Romania, Slovakia, the Czech Republic, Estonia and Lithuania and repealing Regulations (EEC) No 1226/92 and (EC) No 2479/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 1999/790/EC of 18 May 1998 on the conclusion of a Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Latvia, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements(1), and in particular Article 2(1) thereof,Whereas:(1) Detailed rules should be laid down for the application of the system of minimum import prices for certain soft fruits originating in Latvia and intended for processing as provided for in the above Protocol which enters into force on 1 March 2000(2). The system is identical to that for certain soft fruits originating in Bulgaria, Hungary, Poland, Romania, Slovakia, the Czech Republic, Estonia and Lithuania, the detailed rules for the application of which are laid down in Commission Regulation (EC) No 1599/97(3), as amended by Regulation (EC) No 2371/1999(4). For the purpose of simplification, the detailed rules for the application of the above import arrangements should be included in the same Regulation and to that end the scope of Regulation (EC) No 1599/97 should be extended to cover products originating in Latvia.(2) These import arrangements replace those provided for in Council Regulation (EC) No 1926/96(5). As a result, Commission Regulation (EC) No 2479/96(6) laying down detailed rules for the application of the minimum import price system for certain soft fruit originating in Latvia and fixing the minimum import prices, as last amended by Regulation (EC) No 2371/1999, should be repealed.(3) Communication by the Member States of the information on imports from Latvia laid down in Article 5 of Regulation (EC) No 1599/97 replaces that laid down in Commission Regulation (EEC) No 1226/92 of 13 May 1992 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetables(7), as last amended by Regulation (EC) No 2480/96(8). Regulation (EEC) No 1226/92 should therefore be repealed.(4) The adjusting Protocols come into force on 1 March 2000 so this Regulation should be made to apply from that date.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1599/97 is amended as follows:(1) The title is replaced by the following: "Commission Regulation (EC) No 1599/97 of 28 July 1997 laying down detailed rules for the application of the system of minimum import prices for certain soft fruits originating in Bulgaria, Hungary, Poland, Romania, Slovakia, the Czech Republic, Estonia, Latvia and Lithuania".(2) Article 5(4) is deleted.(3) The Annex is replaced by the Annex to this Regulation.Article 2Regulations (EEC) No 1226/92 and (EC) No 2479/96 are repealed.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 March 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 March 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 317, 10.12.1999, p. 1.(2) OJ L 29, 4.2.2000, p. 29.(3) OJ L 216, 8.8.1997, p. 63.(4) OJ L 286, 9.11.1999, p. 8.(5) OJ L 254, 8.10.1996, p. 1.(6) OJ L 335, 24.12.1996, p. 25.(7) OJ L 128, 14.5.1992, p. 18.(8) OJ L 335, 24.12.1996, p. 28.ANNEX"ANNEXMinimum import prices>TABLE>"